61 F.3d 912
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William Lynn THOMPSON, Plaintiff-Appellee,v.Todd HYATT, Two Unknown Las Vegas Metropolitan PoliceOfficers; LVMPD; and Mark Tavarez, Defendants-Appellants.
No. 94-16604.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Las Vegas Metropolitan Police Officers Todd Hyatt and Mark Tavarez appeal the district court's order denying their motion for summary judgment based on the defense of qualified immunity.  In the underlying 42 U.S.C. Sec. 1983 action, Lynn Thompson alleged that the officers unlawfully stopped his van, searched him, and arrested him.  The district court denied the officers' motion on the ground that the facts surrounding the stop, search and arrest were disputed.  We lack jurisdiction to review the district court's determination that the pretrial record sets forth genuine issues of fact for trial.  See Johnson v. Jones, 132 L. Ed. 2d 238 (1995).  Accordingly, this appeal is


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3